Citation Nr: 1448930	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected residuals, status post lumbar laminectomy with degenerative disc disease/spondylosis (a back disability), rated as 10 percent disabling for the portion of the appeal period prior to January 6, 2009, 20 percent from January 6, 2009 to May 29, 2013, and 20 percent as of July 1, 2013.

2.  Entitlement to a higher initial evaluation for service-connected degenerative disc disease of the cervical spine (a neck disability), rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1981 to December 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge in Albuquerque, New Mexico.  A copy of the transcript is of record.

In July 2012, the Board remanded the claims pertaining to the service-connected back and neck disabilities for additional development and adjudicative action.  In a September 2013 rating decision, the RO increased the 20 percent evaluation for the service-connected back disability to 100 percent, effective from May 30, 2013 to June 30, 2013, and continued the 20 percent evaluation as of July 1, 2013.  Since the 100 percent disability evaluation is not in effect for the entire initial rating period on appeal, the appeal for a higher initial evaluation for this claim continues prior to January 6, 2009, from January 6, 2009 to May 29, 2013, and as of July 1, 2013.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to January 6, 2009, the service-connected back disability more closely approximated a manifestation of functional loss due to subjective complaints of pain with no objective findings of lower extremity radiculopathy, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, or incapacitating episodes due to disc disease. 
2.  From January 6, 2009 to July 24, 2012, the service-connected back disability more closely approximated a manifestation of limitation of motion with pain on motion and limitation of function due to pain with no objective findings of lower extremity radiculopathy, forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to disc disease.  

3.  Prior to July 25, 2012, the service-connected neck disability more closely approximated a manifestation of forward flexion limited to 35 degrees with no objective findings of upper extremity radiculopathy, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, forward flexion greater than 15 degrees but not greater than 30 degrees, or a combined range of motion not greater than 170 degrees, or incapacitating episodes due to disc disease. 

4.  As of July 25, 2012, the Veteran's combined schedular evaluation for compensation benefits is 100 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for a service-connected back disability, rated as 10 percent disabling for the portion of the appeal period prior to January 6, 2009 and 20 percent from January 6, 2009 to May 29, 2013 and as of July 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for a higher initial evaluation for a service-connected neck disability, rated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, DC 5237 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran seeks a higher initial evaluation for service-connected residuals, status post lumbar laminectomy with degenerative disc disease/spondylosis (hereafter "back disability"), rated as 10 percent disabling for the portion of the appeal period prior to January 6, 2009 and 20 percent from January 6, 2009 to May 29, 2013 and as of July 1, 2013.  This disability is rated under 38 C.F.R. § 4.71a, DC 5242, degenerative arthritis of the spine (see also DC 5003).  

DC 5003 provides that degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  As the evidence in this case does not show x-ray findings of arthritis for the thoracolumbar spine during the rating periods on appeal, application of DC 5003 is not warranted to assess for a higher initial evaluation.

The Veteran also seeks a higher initial evaluation for service-connected degenerative disc disease of the cervical spine (hereafter "neck disability"), rated as 10 percent disabling.  This disability is rated under 38 C.F.R. § 4.71a, DC 5237, lumbosacral or cervical strain.

DCs 5242 (back disability) and 5237 (neck disability) are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
* A 10 percent rating is assigned for 
o The thoracolumbar spine when
* Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
* Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o The cervical spine when
* Forward flexion is greater than 30 degrees but not greater than 40 degrees, or
*  Combined range of motion is greater than 170 degrees but not greater than 335 degrees;
o Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o Vertebral body fracture with loss of 50 percent or more of the height.
* A 20 percent rating is assigned for
o The thoracolumbar spine when
* Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
* Combined range of motion is not greater than 120 degrees
o The cervical spine when
* Forward flexion is greater than 15 degrees but not greater than 30 degrees, or
* Combined range of motion is not greater than 170 degrees; or
o Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
* A 30 percent rating is assigned for the cervical spine when
o Forward flexion is 15 degrees or less, or
o There is favorable ankylosis of the entire cervical spine.
* A 40 percent rating is assigned for
o Unfavorable ankylosis of the entire cervical spine, or
o The thoracolumbar spine when
* Forward flexion is 30 degrees or less, or
* Favorable ankylosis of the entire thoracolumbar spine.
* A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
* A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

Service-Connected Back Disability

In a July 2008 statement of the case, the RO increased a noncompensable rating for the service-connected back disability to 10 percent disabling for functional loss due to subjective complaints of pain, effective January 1, 2007.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).  Subsequently in a December 2011 supplemental statement of the case, the RO assigned a 20 percent disability rating for limitation of motion with pain on motion and limitation of function due to pain, effective January 6, 2009.  Id. 

Rating of 10 percent prior to January 6, 2009

The criteria for a higher initial evaluation in excess of 10 percent have not been met under DC 5242 during this appeal period.  Review of the evidence during this appeal period reflects the Veteran's ongoing complaints of back pain and daily use of medication for flare-ups of pain, as noted in a July 2007 VA outpatient treatment record, February 2007 notice of disagreement, and April 2008 statement by the Veteran.  In a May 2008 buddy statement, her friends also noted witnessing the Veteran's slower walk and "stiff" overall movement. 
Clinical findings do not reveal forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, which would warrant the next higher 20 percent rating.   

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1).

During this appeal period, the Veteran complained of low back pain radiating to the right leg pursuant to VA outpatient treatment in July 2007, and reported in the February 2007 notice of disagreement that she has nerve damage that causes superficial numbness along the right lateral calf, foot, and ankle.  Her friends also noted in the May 2008 statement that the Veteran commented on several occasions that she cannot feel her leg when she walks.  Nevertheless, clinical findings documented on the July 2007 VA outpatient treatment record revealed no findings of leg weakness, numbness of the right or left leg, genitourinary symptoms, or perineal numbness.  Moreover, the private and VA treatment records during this appeal period are silent for any objective neurological abnormality associated with the Veteran's service-connected back disability to warrant a separate evaluation for these complaints by the Veteran.

With respect to the possibility of a higher rating under 38 C.F.R. §§ 4.40, 4.45, as noted above, the assigned 10 percent evaluation currently contemplates the Veteran's subjective complaints of additional limitation of function due to painful motion of the back disability.  Thus, an initial evaluation in excess of the currently assigned evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.




Rating of 20 percent from January 6, 2009 to July 24, 2012 

The criteria for a higher initial evaluation in excess of 20 percent have not been met under DC 5242 during this appeal period.  Review of the evidence during this period reflects the Veteran's ongoing complaints of back pain, flare-ups of back pain, and restrictions on completing household chores, as noted during VA outpatient treatment records and at the February 2012 Board hearing.  

Clinical findings do not reveal forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which would warrant the next higher 40 percent rating during this appeal period.  In fact, results from the January 2009 VA examination revealed the Veteran exhibited forward flexion limited to 66 degrees, thus demonstrating a lack of fixation.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243, Note (5).

Again, the Board acknowledges the Veteran's ongoing complaints of low back pain radiating to the legs, as stated at the January 2009 VA examination and February 2012 Board hearing.  Nevertheless, clinical findings documented by the January 2009 VA examiner noted that the results from the straight leg raising test was normal and there were no diagnoses of a neurological abnormality in either lower extremity upon VA outpatient treatment.  As such, there is no evidence of record to warrant a separate evaluation for any objective neurological abnormality associated with the Veteran's service-connected back disability during this appeal period.  See id. at Note (1).  

With respect to the possibility of a higher rating under 38 C.F.R. §§ 4.40, 4.45, as noted above, the currently assigned 20 percent evaluation currently contemplates the Veteran's subjective complaints of additional limitation of function due to painful motion of the back disability.  In fact, the January 2009 VA examiner noted repetitive movements of the back did not produce any additional pain, limitation of movement, weakness, fatigue, or incoordination.  An initial evaluation in excess of the currently assigned evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.

Rating of 20 percent as of July 25, 2012 

With regard to the Veteran's rating of 20 percent as of July 25, 2012, the Veteran has been assigned a combined total (100 percent) schedular evaluation for compensation benefits as of July 25, 2012.  Therefore, no additional disability compensation may be paid for any degree of severity for the service-connected back disability, and further discussion is not warranted at this time.  The Board further notes that, in a December 2012 rating decision, the Veteran was awarded service connection for radiculopathy of the right lower extremity associated with the service-connected back disability, rated as 20 percent disabling, effective July 25, 2012.  

Service-Connected Neck Disability

In a July 2008 statement of the case, the RO increased a noncompensable rating for the service-connected neck disability to 10 percent disabling for functional loss due to subjective complaints of pain, effective January 1, 2007.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).  

Rating of 10 percent prior to July 24, 2012 

The criteria for a higher initial evaluation in excess of 10 percent have not been met under DC 5237 during this appeal period.  Review of the evidence during this period reflects the Veteran's complaints of neck pain, use of medication for pain and to sleep at night, and some restrictions doing chores and administrative functions around the house, as noted in a March 2007 VA outpatient treatment record, April 2008 statement, and at the February 2012 Board hearing.  In a May 2008 buddy statement, her former neighbors reported witnessing the Veteran have neck pain which seemed to have gotten progressively worse over time.

Clinical findings do not reveal forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, which would warrant the next higher 20 percent rating during this appeal period.  In fact, results from the January 2009 VA examination reveal the Veteran exhibited forward flexion limited to 35 degrees and combined range of motion of 275 degrees, of which the former meets the currently assigned schedular rating of 10 percent.  

The Board acknowledges the Veteran's ongoing complaints of numbness, weakness, and neck pain radiating to her shoulders and arms, particularly on the right side, during September 2007 and July 2008 private treatment, at the January 2009 VA examination, and at the February 2012 Board hearing.  Her former neighbors also noted, in the May 2008 statement, witnessing the Veteran have arm issues and numbness associated with her neck.  Nevertheless, clinical findings documented in the September 2007 private treatment record revealed that electromyography and nerve conduction studies were normal showing no electrical evidence of a neuropathy, radiculopathy, or plexopathy based on the nerves and muscles studied, in light of the impression of right neck and right upper extremity pain and paresthesias.  As such, there is no evidence of record to warrant a separate evaluation for any objective neurological abnormality associated with the Veteran's service-connected neck disability.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1).

With respect to the possibility of a higher rating under 38 C.F.R. §§ 4.40, 4.45, as noted above, the currently assigned 10 percent evaluation currently contemplates the Veteran's subjective complaints of additional limitation of function due to painful motion of the neck disability.  In fact, the January 2009 VA examiner noted repetitive movements of the neck did not produce any additional pain, limitation of movement, weakness, fatigue, or incoordination.  An initial evaluation in excess of the currently assigned evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.



Rating of 10 percent as of July 25, 2012

Again, the Veteran has been assigned a combined total (100 percent) schedular evaluation for compensation benefits as of July 25, 2012.  Therefore, no additional disability compensation may be paid for any degree of severity for the service-connected neck disability, and further discussion is not warranted at this time.

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology for her service-connected back and neck disabilities and acknowledges that she is competent to report such symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to identify specific levels of her service-connected back and neck disabilities according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Since both the back and neck disabilities include disc disease, the Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

 With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

 With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

 With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

 With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

However, for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no indication that the Veteran has had physician prescribed bed rest due to either her back or neck disability at any time relevant to the claim/appeal period.  Although she may voluntarily restrict her activities and rest during flare-ups, that is not the regulatory definition of an incapacitating episode.

The Board has considered whether an extra-schedular evaluation is warranted for the Veteran's issues on appeal, as an extra-schedular rating may be provided for exceptional cases.  38 C.F.R. § 3.321.  

The threshold factor (first step) for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

With regard to the service-connected back disability, turning to the first step of the of the extra-schedular analysis, the Board finds that the relevant rating schedule (38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242; DeLuca, 8 Vet. App. at 202) reasonably describe the Veteran's level of severity and symptomatology caused by this disability.  As discussed above, her complaints associated with this disability encompassed pain, flare-ups, functional limitations, and radiating pain to the lower extremities, all of which are specifically contemplated by the schedular rating criteria.  Thus, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral for extra-schedular consideration is required under the circumstances of this case.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

With regard to the service-connected neck disability, turning to the first step of the extra-schedular analysis, her level of severity and symptomatology, specifically difficulty sleeping due to neck pain, is not reasonably described by the relevant rating schedule (38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242; DeLuca, 8 Vet. App. at 202).  Thus, the Board finds the schedular rating criteria for this disability is inadequate.  Nevertheless, after turning to the second step, the Board finds the Veteran's exceptional disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  Review of the record shows the Veteran testified at the February 2012 Board hearing that she had not lost any time from work because of her neck disability and treatment records and the Veteran are silent as to any periods of hospitalization related to this disability during the periods on appeal.  As such, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral under the third step for extra-schedular consideration is required under the circumstances of this case.  See Johnson, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Review of the record does not indicate that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of her the service-connected back and neck disabilities on appeal.  In fact, she testified at the February 2012 Board hearing that she was currently employed and had not lost any time from work because of her back or neck.  Thus, the Board finds that Rice is inapplicable.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2008.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, private treatment records, VA treatment records, statements from the Veteran, and statements from her friends are associated with the record.  The Veteran also testified at a Travel Board hearing in February 2012. 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the severity of her service-connected disabilities on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or her representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was also provided with a VA examination of the spine in January 2009.  Pursuant to July 2012 Board remand instructions, the RO arranged for an additional VA examination of the spine in July 2012.  The examination report reflects that the physician considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, and noted all pertinent findings.  Hence, the Board concludes that the July 2012 examination report is adequate and substantially complied with the July 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 







	(CONTINUED ON NEXT PAGE)


ORDER

A higher initial evaluation for service-connected residuals, status post lumbar laminectomy with degenerative disc disease/spondylosis (a back disability), rated as 10 percent disabling for the portion of the appeal period prior to January 6, 2009 and 20 percent from January 6, 2009 to May 29, 2013 and as of July 1, 2013, is denied.

A higher initial evaluation for service-connected degenerative disc disease of the cervical spine (a neck disability), rated as 10 percent disabling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


